As filed with the Securities and Exchange Commission on May 28, 2010. 1933 Act File No. 33-65572 1940 Act File No. 811-7852 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No.53 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No.54 USAA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 9800 Fredericksburg Road, San Antonio, TX78288 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code (210) 498-0226 Christopher P. Laia, Secretary USAA MUTUAL FUNDS TRUST 9800 Fredericksburg Road San Antonio, TX78288-0227 (Name and Address of Agent for Service) It is proposed that this filing will become effective under Rule 485 immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) _X _ on (August 1, 2010) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 1 of 677 Exhibit Index Page 638 Part A Prospectus for the Growth & Income Fund, Income Fund, Short-Term Bond Fund, Science & Technology Fund, Intermediate-Term Bond Fund, High-Yield Opportunities Fund, and Value Fund Adviser Shares Class Included herein [Missing graphic] PROSPECTUS USAA ADVISER SHARES AUGUST 1, 2010 Growth & Income Fund High-Yield Opportunities Fund Income Fund Intermediate-Term Bond Fund Science & Technology Fund Short-Term Bond Fund Value Fund The Funds listed in this propsectus are available for purchase generally through financial intermediaries by investors who seek advice from them. As with other mutual funds, the Securities and Exchange Commission has not approved or disapproved of these Funds’ shares or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. TABLE OF CONTENTS Growth & Income Fund Investment Objective x Fees and Expenses x Principal Investment Strategy x Principal Risks x Performance x Investment Adviser x Subadvisers x Portfolio Managers x Purchase and Sale of Fund Shares x Tax Information x Payments to Broker-Dealers and Other Financial Intermediaries x High-Yield Opportunities Fund Investment Objective x Fees and Expenses x Principal Investment Strategy x Principal Risks x Performance x Investment Adviser x Portfolio Managers x Purchase and Sale of Fund Shares x Tax Information x Payments to Broker-Dealers and Other Financial Intermediaries xx Income Fund Investment Objective xx Fees and Expenses xx Principal Investment Strategy xx Principal Risks xx Performance xx Investment Adviser xx Portfolio Manager xx Purchase and Sale of Fund Shares xx Tax Information xx Payments to Broker-Dealers and Other Financial Intermediaries xx Intermediate-Term Bond Fund Investment Objective xx Fees and Expenses xx Principal Investment Strategy xx Principal Risks xx Performance xx Investment Adviser xx Portfolio Managers xx Purchase and Sale of Fund Shares xx Tax Information xx Payments to Broker-Dealers and Other Financial Intermediaries xx Science & Technology Fund Investment Objective xx Fees and Expenses xx Principal Investment Strategy xx Principal Risks xx Performance xx Investment Adviser xx Subadviser xx Portfolio Managers xx Purchase and Sale of Fund Shares xx Tax Information xx Payments to Broker-Dealers and Other Financial Intermediaries xx Short-Term Bond Fund Investment Objective xx Fees and Expenses xx Principal Investment Strategy xx Principal Risks xx Performance xx Investment Adviser xx Portfolio Managers xx Purchase and Sale of Fund Shares xx Tax Information xx Payments to Broker-Dealers and Other Financial Intermediaries xx Value Fund Investment Objective xx Fees and Expenses xx Principal Investment Strategy xx Principal Risks xx Performance xx Investment Adviser xx Subadviser xx Portfolio Managers xx Purchase and Sale of Fund Shares xx Tax Information xx Payments to Broker-Dealers and Other Financial Intermediaries xx Additional Fund Information xx Growth & Income Fund xx High-Yield Opportunities Fund xx Income Fund xx Intermediate-Term Bond Fund xx Science & Technology Fund xx Short-Term bond Fund xx Value Fund xx Risks xx Portfolio Holdings xx Management and Advisory Services xx Portfolio Managers xx Purchases, Redemptions, and Exchanges xx Other Important Information about Purchases and Redemptions xx Multiple Class Information xx Shareholder Information xx Financial Highlights xx INVESTMENT OBJECTIVE The USAA Growth & Income Fund (the Fund) has an investment objective of capital growth and a secondary investment objective of current income. The Fund’s Board of Trustees may change this investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Adviser Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .56%(a) Distribution and/or Service (12b-1) Fees .25% Other Expenses(b) .xx% Total Annual Operating Expenses x.xx% (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment decreased the management fee of 0.60% by 0.04% for the fiscal year ended July 31, 2009. (b)Based on estimated amounts for the current fiscal year. Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, and (3) you redeem all of your shares at the end of the periods shown. 1 Year 3 Years 5 Years 10 Years $xxx $xxx $xxx $x,xxx 2 | USAA Growth & Income Fund Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transactions costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was xx% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to invest its assets primarily in equity securities that show the best potential for total return through a combination of capital appreciation and income. Although the Fund will invest primarily in U.S. securities, it may invest to a limited extent in foreign securities. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. The equity securities in the Fund’s portfolio are subject to stock market risk. Stock prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations. Equity securities tend to be more volatile than bonds. In addition, to the degree the Fund is invested in foreign securities, there is a possibility that the value of the Fund’s investments in foreign securities will decrease because of unique risks, such as currency exchange rate fluctuations; foreign market illiquidity; emerging market risk; increased price volatility; uncertain political conditions; exchange control regulations; foreign ownership limits; different accounting, reporting, and disclosure requirements; difficulties in obtaining legal judgments; and foreign withholding taxes. Prospectus | 3 An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. The returns shown are for another share class not offered in this prospectus that would have substantially similar annual returns because the shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the classes do not have the same expenses. n RISK/RETURN BAR CHART n [Barchart] Annual Returns for Periods Ended December 31 CALENDER YEAR
